department of the treasury internal_revenue_service te_ge eo examinations commerce st mail code dal tax_exempt_and_government_entities_division dallas texas date date taxpayer_identification_number number release date legend org - organization name xx - date address - address org address form tax years ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights you are required to file federal_income_tax returns for the tax periods shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service date date org address department of the treasury te_ge division mail stop sf golden gate avenue san francisco california taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a explanation of items name of taxpayer rev date december 20xx tax identification_number year period ended org ein schedule number or exhibit issue is org a social_club exempt from tax under sec_501 of the internal_revenue_code facts org was incorporated on or about may 19xx it received a letter of determination recognizing it as a social_club exempt under internal_revenue_code sec_501 dated october 19xx in its application_for determination it answered no to the question are non-members other than bona_fide guests of members permitted or will they be permitted to use the club facilities or participate in or attend any functions or activities conducted by the organization it included in the application a copy of its articles of incorporation article ii stated the purposes of the organization which included promoting the collective and individual property and civic interests of property owners in its tract regulating the beach and recreational facilities owned by org care for and maintain public areas dedicated to community use maintain a clubhouse or social hall cooperate with owners of vacant lots in keeping them in good order aid members of the association in the enforcement of conditions covenants and restrictions along with any necessary general powers the internal_revenue_service examined the organization for the year ending december 20xx the organizations activities were arrange to have snowplows plow the driveways of its members in winter operate a shuttle bus service during the summer through the community to provide transportation to the org make payments to the org so that its members guests and member’s tenants could use its facilities and provide dumpsters for_the_use_of its members for a few days during the summer the bylaws of the organization provided that day guests of the members would need to be accompanied by a member to use the beach but did not apply this restriction to other guests or tenants of the members tenants could not extend guest privileges to others not staying with them the snow removal contract provided that the organization would give a list of members by street address and designate which were full time residents so that the snow removal company would provide snow removal only from members’ driveways the contract with the shuttle bus company did not contain a provision limiting its use to members the expenses of the organization for that year were as follows clean up shuttle use of beach and other_payments to org snow removal misc expense and overhead total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the organization did not maintain a clubhouse or social hall law sec_501 of the internal_revenue_code provides for exemption from taxation for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
